— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered February 17, 1984, convicting him of attempted robbery in the second degree and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial (Glass, J.), after a hearing, of that branch of the defendant’s *893omnibus motion which sought to suppress certain property seized by the police after the defendant’s arrest.
Judgment affirmed.
The defendant’s claim that certain physical evidence seized by the police after his arrest should have been suppressed is without merit (cf. People v Green, 35 NY2d 193; People v Harris, 48 NY2d 208; People v Rosen, 112 AD2d 253).
Moreover, the defendant’s contention that his sentence is excessive is moot. The defendant, who was entitled to credit for time already served on the pending indictment, has already served the maximum time on the sentence imposed. In any event, the sentence imposed was not excessive (see, People v Pena, 50 NY2d 400, 409-410, cert denied 449 US 1087). Lawrence, J. P., Eiber, Kooper and Spatt, JJ., concur.